UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-28364 Norwood Financial Corp. (Exact name of registrant as specified in its charter) Pennsylvania 23-2828306 (State or other jurisdiction of (I.R.S. employer identification no.) incorporation or organization) 717 Main Street, Honesdale, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (570) 253-1455 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[X] Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): [ ]Yes [X]No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of November 2, 2015 Common stock, par value $0.10 per share 1 NORWOOD FINANCIAL CORP. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2015 Page Number PART I - CONSOLIDATED FINANCIAL INFORMATION OF NORWOOD FINANCIAL CORP. Item 1. Financial Statements (unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 51 Item 4. Controls and Procedures 52 PART II - OTHER INFORMATION Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3. Defaults upon Senior Securities 53 Item 4. Mine Safety Disclosures 53 Item 5. Other Information 53 Item 6. Exhibits 53 Signatures 55 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements NORWOOD FINANCIAL CORP. Consolidated Balance Sheets(unaudited) (dollars in thousands, except share and per share data) September 30, December 31, ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Cash and cash equivalents Securities available for sale, at fair value Loans receivable Less:Allowance for loan losses Net loans receivable Regulatory stock, at cost Bank premises and equipment, net Bank owned life insurance Accrued interest receivable Foreclosed real estate owned Goodwill Other intangibles Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Common stock, $.10 par value per share, authorized 10,000,000 shares; issued 3,718,018shares Surplus Retained earnings Treasury stock at cost: 2015: 33,299 shares, ) ) 2014: 40,576 shares Accumulated other comprehensive income TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the unaudited consolidated financial statements. 3 NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, INTEREST INCOME Loans receivable, including fees $ Securities Other 3 1 15 3 Total interest income INTEREST EXPENSE Deposits Short-term borrowings 19 19 47 62 Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities Net realized gains on sales of securities 63 Gains (losses) on sale of loans and servicing rights, net 13 ) 43 50 Earnings and proceeds on bank owned life insurance Other 94 Total other income OTHER EXPENSES Salaries and employee benefits Occupancy, furniture & equipment, net Data processing related Taxes, other than income Professional fees Federal Deposit Insurance Corporation insurance assessment Foreclosed real estate owned 47 Amortization of intangibles 24 28 80 92 Other Total other expenses INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ See accompanying notes to the unaudited consolidated financial statements. 4 NORWOOD FINANCIAL CORP. Consolidated Statements of Comprehensive Income (unaudited) (dollars in thousands) Three Months Ended September 30, Net income $ $ Other comprehensive income (loss): Investment securities available for sale: Unrealized holding gains Tax effect ) ) Reclassification of gains recognized in net income ) ) Tax effect 22 Other comprehensive income (loss): ) Comprehensive Income $ $ Nine Months Ended September 30, Net income $ $ Other comprehensive income: Investment securities available for sale: Unrealized holding gains Tax effect ) ) Reclassification of gains recognized in net income ) ) Tax effect Other comprehensive income: Comprehensive Income $ $ See accompanying notes to the unaudited consolidated financial statements. 5 NORWOOD FINANCIAL CORP. Consolidated Statements of Changes in Stockholders’ Equity (unaudited) Nine Months Ended September 30, 2015 (dollars in thousands, except share and per share data) Accumulated Other Common Stock Retained Treasury Stock Comprehensive Shares Amount Surplus Earnings Shares Amount Income Total Balance, December 31, 2014 $ ) $ $ Net Income Other comprehensive income Cash dividends declared ($.93 per share) ) ) Compensation expense related to restricted stock 49 (8 ) 41 Acquisition oftreasurystock ) ) Stock options exercised (8 ) ) Tax benefit of stock options 14 14 Compensation expense related to stock options 49 49 Balance, September 30, 2015 $ ) $ $ See accompanying notes to the unaudited consolidated financial statements. 6 NORWOOD FINANCIAL CORP. Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operatingactivities: Provision for loan losses Depreciation Amortization of intangible assets 80 92 Deferred income taxes ) Net amortization of securities premiums and discounts Net realized gain on sales of securities ) ) Earnings and proceeds on bank owned life insurance ) ) Loss on sale of foreclosed real estate Gain on sale of mortgage loans ) ) Mortgage loans originated for sale ) ) Proceeds from sale of mortgage loans originated for sale Compensation expense related to stock options 49 Compensation expense related to restricted stock 49 - Increase in accrued interest receivable and other assets ) ) Increase in accrued interest payable and other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Securities available for sale: Proceeds from sales Proceeds from maturities and principal reductions on mortgage-backed securities Purchases ) ) Proceeds from maturities on securities held to maturity - Purchase of regulatory stock ) ) Redemption of regulatory stock Net increase in loans ) ) Proceeds from life insurance policies - 75 Purchase of premises and equipment ) ) Proceeds from sale of foreclosed real estate Net cash (used in) provided by investing activities ) 94 CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposits Net increase (decrease) in short-term borrowings ) Repayments of other borrowings ) ) Proceeds from other borrowings - Stock options exercised Tax benefit of stock options exercised 14 5 Purchase of treasury stock ) ) Cash dividends paid ) ) Net cashprovided by (used in) financing activities ) (Decrease) increase in cash and cash equivalents ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See accompanying notes to the unaudited consolidated financial statements. 7 NORWOOD FINANCIAL CORP. Consolidated Statements of Cash Flows (Unaudited) (continued) (dollars in thousands) Nine Months Ended September 30, Supplemental Disclosures of Cash Flow Information Cash payments for: Interest on deposits and borrowings $ $ Income taxes paid, net of refunds Supplemental Schedule of Noncash Investing Activities Transfers of loans to foreclosed real estate and repossession of other assets $ $ Cash dividends declared See accompanying notes to the unaudited consolidated financial statements. 8 Notes to the Unaudited Consolidated Financial Statements 1.Basis of Presentation The unaudited consolidated financial statements include the accounts of Norwood Financial Corp. (Company) and its wholly-owned subsidiary, Wayne Bank (Bank) and the Bank’s wholly-owned subsidiaries, WCB Realty Corp., Norwood Investment Corp., Norwood Settlement Services, LLC,and WTRO Properties, Inc.All significant intercompany transactions have been eliminated in consolidation. The accompanying unaudited consolidatedfinancial statements have been prepared in conformity with generally accepted accounting principles for interim financial statements and with instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ from those estimates.The financial statements reflect, in the opinion of management, all normal, recurring adjustments necessary to present fairly the financial position and results of operations of the Company.The operating results for the three and nine month periods ended September 30, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015 or any other future interim period. These statements should be read in conjunction with the consolidated financial statements and related notes which are incorporated by reference in the Company’s Annual Report on Form 10-K for the year-ended December 31, 2014. 2.Earnings Per Share Basic earnings per share represents income available to common stockholders divided by the weighted average number of common shares outstanding during the period.Diluted earnings per share reflect additional common shares that would have been outstanding if dilutive potential common shares had been issued, as well as any adjustment to income that would result from the assumed issuance.Potential common shares that may be issued by the Company relate solely to outstanding stock options and are determined using the treasury stock method. The following table sets forth the weighted average shares outstanding used in the computations of basic and diluted earnings per share. (in thousands) Three Months Ended Nine Months Ended September 30, September 30, Weighted average shares outstanding Less: Unvested restricted shares (9
